Title: To Thomas Jefferson from John Lambert and Others, 24 May 1802
From: Lambert, John
To: Jefferson, Thomas


            Respected SirTrenton New Jersey May 24th 1802
            The Subscribers Representatives in the Legislative Council of New Jersey being informed, that the Office of Marshal of the United States for the District of New Jersey, has become Vacant, by the Appointment of Genl. Heard to the Office of Collector of Perth Amboy; take the liberty, to recommend to the President, Doctor Oliver Barnet, of the county of Hunterdon, for the Office of Marshal. We are induced to solicit this Appointment, as we know that Dr. Barnet from his Central situation, Independance in Life, Capacity and Intelligence, will be able to execute the duties with the greatest ease to himself, and satisfaction to the public.
            We beg leave to add, that He has ever distinguished himself for his attachment to the Principles of the Revolution & most particularly in the late Elections, in support of the present Administration—& we think the appointment will most esentially serve the cause of Republicanism in New Jersey.
           John Lambert
              David Moore
              William Parrot
              Charles Clark
              Wm. M’Cullough
              David Welsh
              Thos. Little
          